                                             Case 2:19-cv-01248-WBS-JDP Document 26 Filed 10/09/20 Page 1 of 2



                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Zane E. Hilton (SBN: 305207)
                                       3   zhilton@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       4   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       5   Telephone: 866.920.1292
                                       6   Facsimile: 916.927.2046

                                       7   Robert L. Boucher (SBN: 244760)
                                           robert@boucher-law.com
                                       8
                                           BOUCHER LAW
                                       9   2121 Natomas Crossing Drive, Suite 200-389
                                           Sacramento, California 95834
                                      10   Telephone: 916.974.9756
                                      11
                                           Attorneys for Plaintiff,
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   JOHN ROITINGER
   SACRAMENTO, CALIFORNIA 95834




                                      13
       BOHM LAW GROUP, INC.




                                                                         UNITED STATES DISTRICT COURT
                                      14
                                                                        EASTERN DISTRICT OF CALIFORNIA
                                      15
                                           JOHN ROITINGER,                                        Case No.: 2:19-CV-01248-WBS-EFB
                                      16
                                                  Plaintiff,
                                      17
                                                                                                  ORDER GRANTING JOINT
                                      18          v.                                              STIPULATION TO CONTINUE
                                                                                                  DISCOVERY, TRIAL DATES AND
                                      19 PRUDENTIAL FINANCIAL, INC.;                              MODIFY SCHEDULING ORDER
                                      20 PRUDENTIAL ANNUITIES; PRUDENTIAL
                                         INSURANCE COMPANY OF AMERICA,
                                      21 INC.; and DOES 1 through 50, inclusive,
                                                                                                  Action Filed:   June 4, 2019
                                      22          Defendants.                                     Trial Date:     June 2, 2021
                                      23
                                      24           Pursuant to the Stipulation of the Parties, the Parties’ requests regarding Discovery and

                                      25   Motion Date, Mediation and Trial Scheduling Matters herein are GRANTED as follows:

                                      26           The following dates in the Scheduling Order be modified as set forth below:

                                      27
                                      28
                                                                                              1
                                           [Proposed] Order Granting Joint Stipulation to Continue Discovery,
                                           Trial Dates and Modify Scheduling Order                                       Lawrance A. Bohm, Esq.
                                           Roitinger v. Prudential Financial, Inc., et al.                                Robert L. Boucher, Esq.
                                           Case No.: 2:19-CV-01248-WBS-EFB                                                   Zane E. Hilton, Esq.
                                             Case 2:19-cv-01248-WBS-JDP Document 26 Filed 10/09/20 Page 2 of 2



                                       1                         EVENT                              CURRENT DATE           NEW DATE
                                       2   Expert Disclosures and Reports
                                                                                                   October 30, 2020     April 30, 2021
                                       3   (Fed. R. Civ. P. 26(a)(2)
                                       4
                                           Rebuttal Expert Disclosures and Reports
                                       5                                                          November 30, 2020        June 1, 2021
                                           (Fed. R. Civ. P. 26(a)(2)
                                       6
                                           Completion of Fact Discovery                             January 4, 2021        July 6, 2021
                                       7
                                           Last Day for Discovery Motions To Be Heard               January 4, 2021
                                       8                                                                                   July 6, 2021
                                           And Any Resulting Orders Obeyed
                                       9
                                           Motion Filing Deadline                                   February 1, 2021    August 2, 2021
                                      10
                                           Final Pretrial Conference                                 April 26, 2021    October 25, 2021
                                      11                                                                1:30 p.m.        at 1:30 p.m.
                                           Jury Trial                                                 June 2, 2021     December 7, 2021
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   (Estimated 5 to 15 Days)                                     9:00 a.m.        at 9:00 a.m.
   SACRAMENTO, CALIFORNIA 95834




                                      13
       BOHM LAW GROUP, INC.




                                      14
                                      15
                                                   The parties having so stipulated, and good cause appearing therefore,
                                      16
                                                   IT IS SO ORDERED.
                                      17
                                           Dated: October 9, 2020
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                              2
                                           [Proposed] Order Granting Joint Stipulation to Continue Discovery,
                                           Trial Dates and Modify Scheduling Order                                     Lawrance A. Bohm, Esq.
                                           Roitinger v. Prudential Financial, Inc., et al.                              Robert L. Boucher, Esq.
                                           Case No.: 2:19-CV-01248-WBS-EFB                                                 Zane E. Hilton, Esq.
